FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 25, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 S. MOLI NGATUVAI,
              Plaintiff-Appellant,                        No. 10-4037
 v.                                             (Case No. 2:09-CV-01016-TS)
 UTAH COMMUNITY CREDIT                                     (D. Utah)
 UNION; BRANDON PEARSON,
 Branch Manager; SHAWN (LNU),
 Secretary to CEO; LISA (LNU), Asset
 Manager,
              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Plaintiff filed a pro se § 1983 action against a credit union and certain of its

employees based on their denial of his request for a $100 overdraft as well as the



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
credit union’s alleged failure to have minorities employed in its offices in the city

where Plaintiff resides. Plaintiff did not allege he ever sought employment at the

credit union. The district court dismissed Plaintiff’s complaint for failure to state

a claim on which relief could be granted. Specifically, the court concluded the

facts alleged by Plaintiff did not show either the deprivation of a federally

protected right or that Defendants acted under color of state law.

      After reviewing the parties’ briefs and the record on appeal, we agree with

the district court that Plaintiff has not set forth a claim on which relief may be

granted. We therefore AFFIRM the dismissal of Plaintiff’s complaint for

substantially the reasons given by the district court.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                          -2-